 

RESTRUCTURING AGREEMENT

 

This Restructuring Agreement (this “Agreement”) is entered into as of
November 12, 2012, by and among Flex Power Generation, Inc., a Delaware
corporation (the “Company”), RNS Flex, LLC, a Delaware limited liability company
(“RNS”), SAIL Venture Partners II, L.P., a Delaware limited partnership (“SAIL”
or “New Investor”), Louisiana Sustainability Fund, a Louisiana limited
partnership (“LSF”), Jay W. Decker (“Decker”), Energy Special Situations Fund
II, L.P., a Delaware limited partnership (“ESSF”), ESS Participation Fund II,
L.P., a Delaware limited partnership (“EPF”), and Mark McComiskey. RNS, SAIL,
LSF, Decker, ESSF, EPF and McComiskey are collectively referred to herein as the
“Existing Investors.” Capitalized terms used herein and not otherwise defined
shall have the respective meaning ascribed thereto in Article I.

 

RECITALS

 

A.           The Existing Investors received their direct ownership in the
Company pursuant to either (i) an issuance of Shares by the Company on November
12, 2012, or (ii) a spin-off of shares in the Company from FlexEnergy, Inc. on
November 12, 2012.

 

B.           The Company requires an infusion of new capital in order to pay or
cover its obligations and operating costs until revenues are such that the
Company is cash flow positive and able to execute on its business plan.

 

C.           SAIL is willing to provide new capital to the Company, provided
that the Existing Investors agree to restructure their equity (other than Common
Stock) positions in the Company.

 

D.           The Existing Investors are willing to restructure their positions
on the terms and conditions set forth in this Agreement provided that SAIL
provides new capital to the Company as set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the parties’ mutual covenants and agreements
set forth herein, and for other good, valuable and adequate consideration
received, the Parties agree as follows:

 

Article I.
DEFINITIONS

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” means any Person that directly or indirectly, through one or more
Persons, controls, is controlled by, or is under common control with, the Person
specified. The term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlled” and “controlling” have meanings
correlative thereto.

 

“Agreement” has the meaning set forth in the introductory paragraph.

 

 

 

 

“Closing” has the meaning set forth in Section 2.3(a).

 

“Common Stock” has the meaning set forth in Section 3.1(d)(i).

 

“Contribution Agreement” means the Contribution Agreement dated November 12,
2012, between the Company, FlexEnergy, Inc. and FlexEnergy Energy Systems, Inc.

 

“Company” has the meaning set forth in the introductory paragraph.

 

“Governmental Authority” means any federal, state, commonwealth or local
governmental entity or municipality or subdivision thereof or any authority,
ministry, department, commission, board, bureau or instrumentality thereof, or
other similar body exercising executive, legislative, judicial, regulatory or
administrative authority or functions of or pertaining to government, or agency
or any court, tribunal, or judicial or arbitral body.

 

“Investors” means, collectively, the New Investor and the Existing Investors.

 

“Lien” means any mortgage, pledge, hypothecation, right or offers, claim,
security interest, encumbrance, lease, sublease, license, occupancy agreement,
adverse claim or interest, easement, covenant, encroachment, burden, title
defect, title retention agreement, voting trust agreement, interest, equity,
option, lien, right of first refusal, charge or other restrictions or
limitations of any nature whatsoever, other than (i) statutory liens for Taxes
or other payments that are not yet due and payable; (ii) statutory liens to
secure obligations to landlords, lessors or renters under leases or rental
agreements which are not violated by the current use or occupancy of any leased
real property or the operation of the business of the Company; (iii) deposits or
pledges made in connection with, or to secure payment of, workers’ compensation,
unemployment insurance or similar programs mandated by law; (iv) statutory liens
in favor of carriers, warehousemen, mechanics and materialmen, to secure claims
for labor, materials or supplies and other like liens; and (v) statutory
purchase money liens.

 

“Material Adverse Effect” means any change, effect, occurrence, event, state of
facts or circumstance that, alone or in conjunction with other changes, effects,
occurrences, events, states of facts or circumstances, has had or could
reasonably be expected to have a material adverse effect on the condition
(financial or other), business, results of operations, properties or assets of
the Company.

 

“Note” means a $500,000 Convertible Note issued by FlexEnergy, Inc. to SAIL on
October 15, 2012.

 

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, joint venture, trust, unincorporated organization or other
entity, whether or not a legal entity, or Governmental Authority, as well as any
syndicate or group that would be deemed to be a person under Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended.

 

“Refund” means a return by FlexEnergy, Inc. to SAIL of $500,000 paid by SAIL to
FlexEnergy, Inc. for the purchase of the Note, for which SAIL shall return the
Note to FlexEnergy, Inc. for cancellation.

 

-2-

 

 

“Restated Certificate” means the Company’s Amended and Restated Certificate of
Incorporation in the form of Exhibit A.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Series A Shares” means shares of the Company’s Series A Preferred Stock, $0.001
par value per share.

 

“Series B Shares” means shares of the Company’s Series B Preferred Stock, $0.001
par value per share.

 

“Series C Shares” means shares of the Company’s Series C Preferred Stock, $0.001
par value per share.

 

“Series D Shares” means shares of the Company’s Series D Preferred Stock, $0.001
par value per share.

 

“Shares” means, collectively, the Series A Shares, the Series B Shares, the
Series C Shares and the Series D Shares.

 

“Stockholders Agreement” means the Stockholders Agreement in the form of
Exhibit B.

 

“Taxes” means any federal, state, local or foreign taxes, including all net
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, equity,
franchise, profits, withholding, social security, unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, or other tax of any kind whatsoever, including
any interest, penalty or addition thereto imposed by the Internal Revenue
Service or any governmental agency, board, bureau, body, department or authority
having or purporting to exercise jurisdiction with respect to any tax.

 

“Transaction Documents” means this Agreement, the Stockholders Agreement, the
Restated Certificate and all other agreements, documents, instruments and
certificates contemplated hereby.

 

Article II.
PURCHASE AND SALE OF PREFERRED STOCK

 

2.1           Restated Certificate. The Company has adopted and filed the
Restated Certificate with the Secretary of State of the State of Delaware on or
before the date hereof.

 

2.2           Issuance of Shares for New Cash Investment and Share Cancellation.
Subject to the terms and conditions of this Agreement, each Investor agrees to
purchase at the Closing, and the Company agrees to sell and issue to each
Investor at the Closing the number and series of Shares described in
Section 2.3, at the purchase prices described in Section 2.3.

 

-3-

 

 

2.3           Closing; Delivery.

 

(a)          The purchase and sale of the Shares shall take place remotely via
the exchange of documents and signatures as described below in this Section 2.3
(the “Closing”).

 

(b)          At the Closing, which shall occur concurrently with the execution
of this Agreement, the Company shall deliver to the Investors a certificate
representing the Shares being acquired by such Investor against payment of the
purchase price therefor either by (i) wire transfer to a bank account designated
by the Company pursuant to Section 2.3(d) or (ii) cancellation of the Shares
being exchanged by such Investor pursuant to Section 2.3(c), as applicable.

 

(c)          At the Closing, each of the Existing Investors shall acquire the
respective Shares as set forth on Schedule 1, which Shares shall be paid by the
surrender and cancellation of the Existing Investor’s Shares owned immediately
prior to Closing (and with respect to RNS, its Common Stock owned immediately
prior to Closing) (collectively, “Old Shares”) and the surrender of its original
certificates representing the Old Shares (“Original Old Share Certificates”) for
cancellation, all as illustrated on Schedule 1.

 

(d)          At the Closing, SAIL shall acquire 2,259,928 Series A Shares for
$500,000, which shall be paid by transfer of the Refund amount from the account
of FlexEnergy, Inc. to the account of the Company.

 

Article III.
REPRESENTATIONS AND WARRANTIES

 

3.1           Representations and Warranties of the Company. The Company
represents and warrants to the Investors as follows:

 

(a)          Organization, Good Standing, Corporate Power and Qualification. The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority to carry on its business as presently conducted and as proposed to
be conducted. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect.

 

(b)          Subsidiaries. The Company does not own or control, directly or
indirectly, any interest in any other Person. The Company is not a participant
in any joint venture, partnership or similar arrangement.

 

(c)          Authorization. All corporate action required to be taken by the
Company’s Board of Directors and stockholders in order to authorize the Company
to enter into the Transaction Documents, and to issue the Shares and the Common
Stock issuable upon conversion of the Shares, has been taken. All action on the
part of the officers of the Company necessary for the execution and delivery of
the Transaction Documents, the performance of all obligations of the Company
under the Transaction Documents to be performed, and the issuance and delivery
of the Shares has been taken. The Transaction Documents constitute valid and
legally binding obligations of the Company, enforceable against the Company in
accordance with their respective terms except as limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally or (ii) laws relating to the availability of
specific performance, injunctive relief, or other equitable remedies.

 

-4-

 

 

(d)          Capitalization. The authorized capital of the Company consists of:

 

(i)          Twenty-two Million (22,000,000 shares of common stock, $0.001 par
value per share (the “Common Stock”), 3,728,881 shares of which are issued and
outstanding. All of the outstanding shares of Common Stock have been duly
authorized, are fully paid and nonassessable and were issued in compliance with
all applicable federal and state securities laws.

 

(ii)         Thirty-three Million (33,000,000) shares of preferred stock, $0.001
par value per share (the “Preferred Stock”), of which Fourteen Million
(14,000,000) shares have been designated Series A Preferred Stock, Five Million
(5,000,000) shares have been designated Series B Preferred Stock, Nine Million
One Hundred Thousand (9,100,000) shares have been designated Series C Preferred
Stock and Four Million Nine Hundred Thousand (4,900,000) shares have been
designated Series D Preferred Stock, none of which are issued and outstanding
immediately prior to the Closing except as set forth on Schedule 1 as Old
Shares. The rights, privileges and preferences of the Preferred Stock are as
stated in the Restated Certificate and as provided by the Delaware General
Corporation Law.

 

(iii)        Schedule 3.1(d)(iii) sets forth the pro forma capitalization of the
Company following the transactions contemplated by this Agreement. Except for
(A) the conversion privileges of the Shares to be issued under this Agreement,
and (B) the rights provided in the Stockholders Agreement, there are no
outstanding options, warrants, rights (including conversion or preemptive rights
and rights of first refusal or similar rights) or agreements, orally or in
writing, to purchase or acquire from the Company any shares of Common Stock or
Preferred Stock, or any securities convertible into or exchangeable for shares
of Common Stock or Preferred Stock.

 

3.2           Representations and Warranties of the Investors. Each of the
Investors, severally and not jointly, hereby represents and warrants to the
Company as follows:

 

(a)          Authorization. The Investor has full power and authority to enter
into the Transaction Documents to which it is a party. The Transaction Documents
to which the Investor is a party, when executed and delivered by the Investor,
will constitute valid and legally binding obligations of the Investor,
enforceable in accordance with their terms, except as limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
any other laws of general application affecting enforcement of creditors’ rights
generally or (ii) laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.

 

-5-

 

 

(b)          Purchase Entirely for Own Account. This Agreement is made with the
Investor in reliance upon the Investor’s representation to the Company, which by
the Investor’s execution of this Agreement, the Investor hereby confirms, that
the Shares to be acquired by the Investor will be acquired for investment for
the Investor’s own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and that the Investor has no
present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, the Investor further
represents that the Investor does not presently have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any
Shares. The Investor has not been formed for the specific purpose of acquiring
Shares.

 

(c)          Disclosure of Information. The Investor has had an opportunity to
discuss the Company’s business, management, financial affairs and the terms and
conditions of the offering of Shares with the Company’s management and has had
an opportunity to review the Company’s facilities. The foregoing, however, does
not limit or modify the representations and warranties of the Company in
Section 3.1 or the right of the Investors to rely thereon.

 

(d)          Restricted Securities. The Investor understands that the Shares
being acquired by him, her or it have not been, and will not be, registered
under the Securities Act, by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Investor’s representations as expressed herein. The Investor understands that
the Shares being acquired by him, her or it are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Investor must hold those Shares indefinitely unless they are
registered with the Securities and Exchange Commission and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available. The Investor acknowledges that the Company has no
obligation to register or qualify any Shares, or the Common Stock into which
they may be converted, for resale. The Investor further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, the holding period for the Shares, and on requirements relating to the
Company which are outside of the Investor’s control, and which the Company is
under no obligation and may not be able to satisfy.

 

(e)          No Public Market. The Investor understands that no public market
now exists for the Shares, and that the Company has made no assurances that a
public market will ever exist for the Shares.

 

(f)          Legends. The Investor understands that the Shares being acquired by
him, her or it and any securities issued in respect of or exchange for those
Shares, may bear one or all of the following legends:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

-6-

 

 

Any legend set forth in, or required by, the other Transaction Documents.

 

Any legend required by the securities laws of any state to the extent such laws
are applicable to the Shares represented by the certificate so legended.

 

(g)          Accredited Investor. The Investor is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.

 

(h)          Exculpation Among Investors. The Investor acknowledges that it is
not relying upon any Person, other than the Company and its officers and
directors, in making its investment or decision to invest in the Company. The
Investor agrees that neither any Investor nor the respective controlling
Persons, officers, directors, partners, agents, or employees of any Investor
shall be liable to any other Investor for any action heretofore taken or omitted
to be taken by any of them in connection with the purchase of the Shares.

 

(i)          Residence. If the Investor is an individual, the Investor resides
in the state or province identified in the address of the Investor set forth in
Section 5.10; if the Investor is a partnership, corporation, limited liability
company or other entity, the office or offices of the Investor in which its
principal place of business is identified in the address or addresses of the
Investor set forth in Section 5.10.

 

3.3           Representations and Warranties of the Existing Investors. Each of
the Existing Investors, severally with respect to itself only, represents and
warrants to the New Investor as follows:

 

(a)          No Agreements with the Company. Except for the Transaction
Documents and the other Agreements and instruments specifically referred to in
this Agreement, there is no oral or written contract, agreement or any other
transaction between any Existing Investor or any officer, director, employee,
stockholder, member or Affiliate thereof, on the one hand, and the Company or
any Subsidiary of the Company, on the other hand.

 

(b)          Stock Holdings. Upon consummation of the transactions contemplated
by the Closing and, it will own the capital stock of the Company set forth
opposite its name on Schedule 1 of the Stockholders Agreement.

 

Article IV.
CLOSING DELIVERIES

 

4.1           Deliveries by the Company. At the Closing, the Company shall,
unless delivery of a particular item is waived in writing by the Investors,
deliver or cause to be delivered to the Investors the following:

 

(a)          Restated Certificate. A copy, certified by the Secretary of the
State of Delaware, of the Restated Certificate.

 

-7-

 

 

(b)          Bylaws. A copy, certified by the secretary of the Company, of the
Amended and Restated Bylaws in the form of Exhibit C.

 

(c)          Board and Stockholder Resolutions. Copies, certified by the
secretary of the Company, of resolutions adopted by the board of directors and
the stockholders of the Company approving the transactions contemplated by this
Agreement, including the spin-off documents referred to in Section 4.1(e).

 

(d)          Stockholders Agreement. The Stockholders Agreement, executed by a
duly authorized executive officer of the Company.

 

(e)          FPG Spin-off Documents. A Copy of the Contribution Agreement
executed by duly authorized executive officers of the Company, FlexEnergy, Inc.
and FlexEnergy Energy Systems, Inc.

 

(f)          Share Certificates. Certificates, executed by duly authorized
executive officers of the Company, representing the Shares being acquired at the
Closing.

 

(g)          Refund. Evidence of receipt of transfer by FlexEnergy, Inc. of the
Refund amount to the Company’s bank account.

 

4.2           Deliveries by the Existing Investors. At the Closing, the Existing
Investors shall deliver to the Company the following:

 

(a)          Canceled Certificates. Original Old Share Certificates, surrendered
for cancellation, representing payment for the Shares being acquired by an
Existing Investor at the Closing.

 

(b)          Stockholders Agreement. The Stockholders Agreement, executed by a
duly authorized representative of each Existing Investor.

 

4.3           Deliveries by New Investor. At the Closing, the New Investor shall
deliver to the Company the following:

 

(a)          Stockholders Agreement. The Stockholders Agreement, executed by a
duly authorized representative of the New Investor.

 

(b)          Refund. Written authorization from a duly authorized representative
of SAIL for the transfer by FlexEnergy, Inc. of the Refund amount to the
Company’s bank account.

 

-8-

 

 

Article V.
MISCELLANEOUS

 

5.1           Governing Law. Pursuant to Title 6, Section 2708 of the Delaware
Code, the Parties hereby agree that all issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
Schedules and Exhibits hereto shall be governed by, and construed in accordance
with, the laws of the State of Delaware without giving effect to any choice of
law or principles of conflict of law, rules or provisions (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware. In furtherance of the
foregoing, the internal law of the State of Delaware shall control the
interpretation and construction of this Agreement (and all schedules and
exhibits hereto), even though under that jurisdiction’s choice of law or
conflict of law analysis, the substantive law of some other jurisdiction would
ordinarily apply. In reference to Title 6, Section 2708(c) of the Delaware Code,
the parties hereby agree that this Agreement involves more than $100,000.

 

5.2           Schedules, Addenda and Exhibits. All Schedules, addenda and
Exhibits attached to this Agreement, including the Disclosure Schedules, are
incorporated herein and shall be part of this Agreement for all purposes.

 

5.3           Amendments. This Agreement (including this Section 5.3) may be
amended only by a writing executed by all of the parties.

 

5.4           Entire Agreement. The Transaction Documents set forth the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior contracts, agreements, arrangements, communications,
discussions, representations and warranties, whether oral or written, between or
among the parties.

 

5.5           Assignment. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of each party but, except as otherwise
provided herein, no rights, obligations or liabilities hereunder shall be
assignable by any party without the prior written consent of the other parties,
and any purported assignment in violation of this Section 5.5 shall be null and
void ab initio.

 

5.6           Waivers. Any term or provision of this Agreement may be waived, or
the time for its performance may be extended, only pursuant to a writing signed
by the party or parties entitled to the term’s or provision’s benefit. Any
waiver by any party of any violation of, breach of or default under any
provision of this Agreement by the other parties shall not be construed as or
constitute a continuing waiver of such provision, or a waiver of any other
violation of, breach of or default under any other provision of this Agreement.
No failure or delay on the part of any party in the exercise of any right
hereunder shall impair such right or be construed to be waiver of, or
acquiescence in, any breach of any representation, warranty or agreement herein,
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or any other right.

 

5.7           Third Parties. Nothing in this Agreement, expressed or implied, is
intended, or shall be construed, to confer upon or give any Person other than
the parties any rights or remedies under or by reason of this Agreement. Nothing
in this Agreement, expressed or implied, is intended to or shall constitute the
parties as partners or participants in a joint venture.

 

5.8           Headings. The headings in this Agreement are solely for
convenience of reference and shall not be given any effect in the construction
or interpretation of this Agreement. All references to Articles, Sections,
Exhibits or Schedules refer to Articles, Sections, Exhibits or Schedules of this
Agreement, unless otherwise stated.

 

-9-

 

 

5.9           Interpretation.

 

(a)          No party, nor its counsel, shall be deemed the drafter of this
Agreement for purposes of construing the provisions of this Agreement, and all
provisions of this Agreement shall be construed in accordance with their fair
meaning, and not strictly for or against any party.

 

(b)          In this Agreement, unless a clear contrary intention appears:

 

(i)          the masculine, feminine or neuter gender and the singular or plural
number shall each be deemed to include the others whenever the context so
indicates;

 

(ii)         references to “$” shall be to United States dollars;

 

(iii)        reference to any Person includes such Person’s successors and
assigns;

 

(iv)        “hereunder,” “hereof,” “hereto,” and words of similar import shall
be deemed references to this Agreement;

 

(v)         “including” means including without limiting the generality of any
description preceding such term;

 

(vi)        references to documents, instruments or agreements shall be deemed
to refer as well to all addenda, exhibits, schedules or amendments thereto; and

 

(vii)       “or” is disjunctive but not necessarily exclusive.

 

5.10         Notices. Except as otherwise provided for herein, all notices and
other communications provided for hereunder shall be in writing (including
facsimile communication and electronic mail) and mailed (via registered or
certified mail), telecopied, e-mailed or delivered:

 

To RNS:   RNS Capital Partners
309 Agate Street
Laguna Beach, CA 92651
Attention: Thomas R. Denison
Telephone: (949) 939-4090
E-mail: thomasdenison@gmail.com       With a copy (which shall not constitute
notice) to:   Rutan & Tucker, LLP
611 Anton Boulevard, 14th Floor
Costa Mesa, CA 92626
Attention: Gregg Amber
Telephone:  (714) 641-3425
E-mail: gamber@rutan.com

 

-10-

 

 

To the Company:  

Flex Power Generation, Inc.
9400 Toledo Way
Irvine, CA 92618
Attention: Boris Maslov

Email: boris.maslov@fpgen.com

      With a copy (which shall not constitute notice) to:   Bryan Cave LLP
3161 Michelson Drive, Suite 1500
Irvine, CA 92612
Attention: Amit Parekh
Telephone: (949) 223-7105
E-mail: amit.parekh@bryancave.com       To SAIL:   SAIL Venture Partners II,
L.P.
3161 Michelson Drive, Suite 750
Irvine, CA 92612
Attention: Walter Schindler
Telephone: (949) 398-5100
E-mail: wschindler@sailcapital.com       With a copy (which shall not constitute
notice) to:   Bryan Cave LLP
3161 Michelson Drive, Suite 1500
Irvine, CA 92612
Attention: Amit Parekh
Telephone: (949) 223-7105
E-mail: amit.parekh@bryancave.com       To LSF:   Louisiana Sustainability Fund
1441 Canal Street, Suite 324
New Orleans, LA 70112
and
3161 Michelson Drive, Suite 750
Irvine, CA 92612
Attention: Walter Schindler
Telephone: (949) 398-5100
E-mail: wschindler@sailcapital.com       With a copy (which shall not constitute
notice) to:   Bryan Cave LLP
3161 Michelson Drive, Suite 1500
Irvine, CA 92612
Attention: Amit Parekh
Telephone: (949) 223-7105
E-mail: amit.parekh@bryancave.com

 

-11-

 

 

To Decker:   Jay W. Decker
23860 Messina Court
Bonita Springs, FL 34134
E-mail: deckerjay@comcast.net      

To ESSF:

 

  Energy Special Situations Fund II, L.P.
1801 Patterson Street
Houston, TX 77007
Attention: Jon Linker
Telephone: (713) 869-0077
E-mail: jlinker@essfunds.com       To EPF:   ESS Participation Fund II, L.P.
1801 Patterson Street
Houston, TX 77007
Attention: Jon Linker
Telephone: (713) 869-0077
E-mail: jlinker@essfunds.com       With a copy (which shall not constitute
notice) to:   Hogan Lovells US LLP
One Tabor Center, Suite 1500
1200 Seventeenth Street
Denver, CO 80202
Attention: Mark L. Heimlich
Telephone: (303) 899-7324
E-mail: mark.heimlich@hoganlovells.com       To McComiskey:   Mark McComiskey
8 Richmond Hill Road
Greenwich, CT  06831
E-mail: mmccomiskey@mmccomiskey.com

 

or, as to each party, at such other address as designated by that party in a
written notice to the other party. All notices and communications shall be
deemed to have been validly served, given or delivered (i) if personally
delivered, upon receipt or refusal to accept delivery, (ii) if sent via
facsimile, upon mechanical confirmation of successful transmission thereof
generated by the sending facsimile machine, (iii) if sent by a commercial
overnight courier for delivery on the next business day, on the first business
day after deposit with such courier service (or the second business day if sent
to an address not in the United States), (iv) if sent by registered or certified
mail, three business days after deposit thereof in the United States mail, or
(v) if sent by electronic mail, one business day after transmission when
directed to the appropriate e-mail address (provided that the party giving
notice must verify the e-mail address of the recipient prior to transmission).

 

-12-

 

 

5.11         Attorneys’ Fees. If any action at law or in equity (including
arbitration) is necessary to enforce or interpret the terms of any of the
Transaction Documents, the prevailing party shall be entitled to reasonable
attorneys’ fees, costs and necessary disbursements in addition to any other
relief to which such party may be entitled.

 

5.12         Counterparts. This Agreement may be executed and delivered in any
number of counterparts, each of which shall be deemed to be an original, and all
of which together will constitute one and the same instrument. Counterparts may
be delivered via facsimile, electronic mail (including .pdf) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

 

5.13         Severability. If any term or other provision of this Agreement is
deemed by any court to be violative of law or public policy and therefore
invalid, illegal or incapable of being enforced, all other terms and provisions
of this Agreement shall nevertheless remain in full force and effect. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated by
this Agreement are consummated as originally contemplated to the greatest extent
possible.

 

5.14         Waiver. Each Investor hereby waives all of his or its respective
participation, anti-dilution, pre-emptive, first refusal, first offer, co-sale
or any other similar rights that would otherwise be applicable to the
transactions contemplated by this Agreement and hereby approves all of the
transactions expressly set forth herein.

 

[Signatures on following page]

 

-13-

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

COMPANY: FLEX POWER GENERATION, INC.           By:       Boris Maslov, President
    RNS: RNS FLEX, LLC, a Delaware limited liability company       By: RNS
Management, LLC, its Manager                 By         Thomas R. Denison,
Manager     SAIL and NEW INVESTOR: SAIL VENTURE PARTNERS II, LP, a Delaware
limited partnership       By: SAIL Venture Partners, II, LLC,     Its General
Partner                 By:       Name:       Title:           LSF: LOUISIANA
SUSTAINABILITY FUND, a Louisiana limited partnership       By: SAIL Sustainable
Partners of Louisiana, LLC,     its General Partner           By:       Name:  
    Title:       Decker:     Jay W. Decker

 

Signature Page to Restructuring Agreement

 

-14-

 

 

ESS: ESS Participation Fund II, L.P.       By: Energy Special Situations Fund
Management II, LLC     Its: General Partner           By:       Name:      
Title:         Energy Special Situations Fund II, L.P.       By: Energy Special
Situations Fund Management II,     LLC     Its:  General Partner           By:  
    Name:       Title:       McComiskey:     Mark McComiskey

 

-15-

 

 

SCHEDULE 1

OLD SHARES AND SHARES

 

Holder   Old Shares   Shares RNS Flex, LLC   All Common Shares
2,485,921 shares of Series B
1,242,960 shares of Series B   2,485,921 shares of Series B
1,242,960 shares of Series B           ESS Participation Fund II, LP   63,345
shares of Series B   63,345 shares of Series B           Energy Special
Situations Fund II, LP   1,041,509 shares of Series B   1,041,509 shares of
Series B           Jay W. Decker   103,580 shares of Series B   103,580 shares
of Series B           Mark McComiskey   34,527 shares of Series B   34,527
shares of Series B           SAIL Venture Partners II, L.P.   3,795,618 shares
of Series C
2,043,795 shares of Series D   3,795,618 shares of Series C
2,043,795 shares of Series D           Louisiana Sustainability Fund   5,238,443
shares of Series C
2,820,700 shares of Series D    5,238,443 shares of Series C
2,820,700 shares of Series D

 

-16-

 

 

EXHIBIT A

 

FORM OF AMENDED AND
RESTATED CERTIFICATE OF INCORPORATION

 

-17-

 

 

EXHIBIT B

 

FORM OF STOCKHOLDERS AGREEMENT

 

-18-

 

 

EXHIBIT C

 

FORM OF AMENDED AND RESTATED BYLAWS

 

-19-

 

